Title: From Thomas Jefferson to Zachariah Loreilhe, 9 September 1787
From: Jefferson, Thomas
To: Loreilhe, Zachariah



Sir
Paris Sep. 9. 1787.

The affairs of Holland, tho’ they had at one moment threatened war, had lately got into a good train of accomodation. But a war is suddenly kindled between the Turks and Russians. The latter have imprisoned the Russian Ambassador at Constantinople, which is their manner of declaring war. Such is the present state of Europe that a spark kindled any where must spread over the whole. Accordingly every one now considers a general war as inevitable. Perhaps the advance of the season may prevent the other powers from engaging till the spring. This government no doubt wishes for the continuance of peace and might view disagreeably any opinion unfriendly to their wish. For this reason I will desire you to make use of my information only for your own government and that of the persons of your port concerned in the commerce of the United states. My duty leads to the care of them; my desire of giving no offence induces me to wish to give the alarm no further. I have the honor to be with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

